DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 
Election/Restrictions
Claim 1-2, 5-17, and 20  allowable. The restriction requirement, as set forth in the Office action mailed on 12/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 12-13 and 17 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 5-17, and 20 allowed.
The following is an examiner’s statement of reasons for allowance:
The claims 1-2 and 5-13 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, 
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.
The claims 14-17 and 20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “An elevator system comprising: a first hoistway; a second hoistway; a guide rail including: a first guide rail portion extending along the first hoistway; a second guide rail portion extending along the second hoistway; and a transition portion connecting the first guide rail portion and the second guide rail portion; an elevator car disposed in and movable along the guide rail; and a drive assembly operably connected to the elevator car and including two or more wheels engaged to opposing surfaces of the rail, the drive assembly configured to apply an engagement force to the rail to both support the elevator car at the rail and drive the elevator car along the rail; wherein the elevator 
None of the references of the prior art teach or suggest the elements of the elevator as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654